RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2610-17

STATE OF NEW JERSEY,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

A.F.,

     Defendant-Respondent/
     Cross-Appellant.
_________________________

                   Submitted June 24, 2020 – Decided June 17, 2021

                   Before Judges Accurso and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Indictment No. 17-02-
                   0117.

                   Christine A. Hoffman, Acting Gloucester County
                   Prosecutor, attorney for appellant/cross-respondent
                   (Jonathan Grekstas, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, on the brief).

                   Joseph E. Krakora, Public Defender, attorney for
                   respondent/cross-appellant (Marcia Blum, Assistant
                   Deputy Public Defender, of counsel and on the briefs).
      The opinion of the court was delivered by

DeALMEIDA, J.A.D.

      The State appeals from the non-custodial, probationary sentence imposed

on defendant A.F.1 after she entered a guilty plea to seven offenses arising from

a motor vehicle crash while she was driving drunk. A.F. argues that the State's

appeal is barred by double jeopardy protections and cross-appeals from the June

23, 2017 order of the Law Division denying her motion to dismiss a superseding

indictment or, in the alternative, one count of the superseding indictment . We

affirm both A.F.'s sentence and the June 23, 2017 order.

                                       I.

      The facts are not disputed. In July 2015, A.F. was brutally attacked by

her then boyfriend. He kicked and stomped A.F.'s head before abandoning her,

gravely injured, in a convenience store parking lot. A.F. spent seven days in the

intensive care unit at a trauma center. The attack left A.F. with a brain injury,

short-term memory loss, migraine headaches, and post-traumatic stress disorder,

and exacerbated her preexisting depression and alcohol dependency. The man

who attacked A.F. was convicted of first-degree attempted murder.


1
  We identify A.F. by her initials because she is a victim of domestic violence.
R. 1:38-3(c)(12).
                                                                           A-2610-17
                                       2
      On October 16, 2015, about three months after the attack, A.F. was

intoxicated and under the influence of prescription medications when she

received a telephone call from a friend who asked for help with an ongoing

domestic violence incident. A.F. conducted an Internet search to determine

whether it was safe to operate a vehicle in her intoxicated condition.         She

attempted to "come back down from the buzz" by eating before placing her three

children, ages six, eight, and nine, in her car and driving to meet her friend. The

children were not secured in child safety seats.

      A.F. disregarded a stop sign and broadsided a police car. The officer

driving the police car and A.F.'s six-year-old son suffered physical injuries

requiring hospitalization. A.F.'s blood alcohol level at the time of the crash was

0.162 percent, more than double the legal limit to operate a vehicle.

      On August 3, 2016, a grand jury indicted A.F., charging her with fourth-

degree assault by auto (the injured officer), N.J.S.A. 2C:12-1(c)(1); third-degree

assault by auto (the injured officer), N.J.S.A. 2C:12-1(c)(2); and three counts of

second-degree endangering the welfare of a child (one count for each child),

N.J.S.A. 2C:24-4(a). The State presented one witness to the grand jury: a police

officer who responded to the crash. He described the crash and its aftermath,

A.F.'s state of intoxication, the blood alcohol test results, and the lack of child


                                                                             A-2610-17
                                        3
safety seats. In addition, the officer testified that the police officer victim was

"substantially injured" with "a sacral fracture and fractures of both radius bones

. . . ."

           The State offered A.F. a plea agreement in which it would recommend six

years of imprisonment.         The court thereafter informed A.F. she was on a

mandatory track for drug court and was required to undergo an evaluation for

admission into the program. She neither accepted nor rejected the plea offer, as

admission to drug court would have rendered the plea offer moot.

           On August 31, 2016, the court informed A.F. that her evaluation revealed

she was clinically accepted to drug court and, based on her charges and a lack

of objection by the State, she was legally accepted into the program. A.F.

requested additional time to negotiate a plea not involving drug court. The co urt

allowed her to reject admission to drug court without prejudice to reapply if plea

negotiations failed. The parties did not reach a plea agreement.

           A.F. thereafter applied for admission to the pretrial intervention (PTI)

program. N.J.S.A. 2C:43-12; R. 3:28-1 to -10. On January 4, 2017, A.F. was

notified her application for PTI was rejected. Defense counsel informed the

State A.F. intended to reapply for admission to drug court.




                                                                             A-2610-17
                                           4
        On February 15, 2017, the court again determined A.F. was clinically

eligible for drug court. The State, however, objected to her admission to the

program, arguing she was a danger to the community.

        On February 22, 2017, a grand jury issued a superseding indictment,

charging A.F. with the five counts in the original indictment along with two new

counts: second-degree aggravated assault (the injured officer), N.J.S.A. 2C:12-

1(b)(1); and second-degree aggravated assault (the injured child), N.J.S.A.

2C:12-1(b)(1). The new charges made A.F. statutorily ineligible for drug court,

N.J.S.A. 2C:35-14(b), and added the potential for a mandatory eighty-five

percent period of parole ineligibility under the No Early Release Act, N.J.S.A.

2C:43-7.2.

        At the grand jury hearing leading to the superseding indictment, the State

again presented the testimony of the police officer who responded to the crash.

His testimony was consistent with that which he gave to the first grand jury with

additional testimony that the police officer victim sustained fractures of his

wrists and ankles, 2 and serious bodily injuries from which he had not recovered.

He also testified that A.F.'s child suffered internal injuries requiring

hospitalization, which he characterized as serious. Notably, although the State


2
    At sentencing, the officer testified that only one of his ankles was fractured.
                                                                              A-2610-17
                                          5
had asked to charge A.F. only with endangering the welfare of the child, the

grand jury inquired about and returned the second-degree aggravated assault

charge relating to A.F.'s injured child.

      A.F. subsequently moved to dismiss the superseding indictment. She

argued the State violated her federal and State due process rights by obtaining

the superseding indictment out of vindictiveness for her attempt to negotiate a

plea agreement not involving drug court.        In the alternative, A.F. sought

dismissal of the two second-degree aggravated assault counts because the State

did not present the grand jury with sufficient evidence to establish those charges.

      The trial court issued a written opinion denying A.F.'s motion. Noting

that there is no presumption of vindictiveness when a prosecutor increases

charges against a defendant during pre-trial plea negotiations, the court held

A.F. must affirmatively prove vindictiveness to establish a due process

violation. The court found credible the State's explanation that it sought the

superseding indictment when it learned the police officer's injuries were

permanent and had ended his law enforcement career, and that he strongly

objected to A.F.'s admission to drug court.

      With respect to the sufficiency of the evidence, the court held that the

grand jury could reasonably have believed A.F. committed second-degree


                                                                             A-2610-17
                                           6
aggravated assault against both the police officer and child. The court reviewed

the substance of the witness's testimony and concluded that, although not a

medical expert, the witness provided at least some evidence of each of the

elements of the crimes charged, including the serious nature of the victims '

injuries. A June 23, 2017 order memorializes the court's decision.

      A.F. thereafter entered a non-negotiated guilty plea to all counts of the

superseding indictment, as well as several motor vehicle offenses. She admitted

her son suffered a bowel or bladder injury in the crash.

      The judge who sentenced A.F. had also sentenced her attacker.               As

explained in more detail below, the impact of the attempted murder on A.F., and

her successful rehabilitation after the crash, were central factors at sentencing.

      The court found two aggravating factors:

      (1)   Two, N.J.S.A. 2C:44-1(a)(2) ("The gravity and seriousness of harm

inflicted on the victim, including whether or not the defendant knew or

reasonably should have known that the victim of the offense was particularly

vulnerable or incapable of resistance due to . . . extreme youth . . . ."), to which

the court gave slight weight; and




                                                                              A-2610-17
                                         7
      (2)    Nine, N.J.S.A. 2C:44-1(a)(9) ("The need for deterring the defendant

and others from violating the law . . . ."), which the court considered to be "a

major factor" that "applies in every case of this type . . . ."

      The court rejected aggravating factor Three, N.J.S.A. 2C:44-1(a)(3) ("The

risk that the defendant will commit another offense . . . ."). The court concluded

that the physical, mental, and therapeutic treatment A.F. had undertaken after

the crash rendered the risk of recidivism "very slim" and "[a]lmost negligible . .

. ." Immediately after the accident, A.F. enrolled in an intensive outpatient

treatment program, which she successfully completed. She has maintained

sobriety, regained custody of her children, volunteers at a domestic violence

victim support organization, and speaks publicly about domestic violence.

      The court found nine mitigating factors:

      (a)    Two, N.J.S.A. 2C:44-1(b)(2) ("The defendant did not contemplate

that [her] conduct would cause or threaten serious harm . . . ."), to which the

court gave slight weight;

      (b)    Four, N.J.S.A. 2C:44-1(b)(4) ("There were substantial grounds

tending to excuse or justify the defendant's conduct, though failing to establish

a defense . . . ."). The court based this factor, to which it gave slight weight, on

A.F. having suffered physical and psychological abuse as a victim of domestic


                                                                              A-2610-17
                                          8
violence, culminating in the attempted murder. The court also found that A.F.

"was not recognized as needing services after her last domestic violence assault

and intensive care visit" and "that this systemic failure to provide needed

services subsequent to her attack contributed to her descent into alcoholism and

severe depression[;]"

      (c)   Six, N.J.S.A. 2C:44-1(b)(6) ("The defendant has compensated or

will compensate the victim of [her] conduct for the damage or injury that he

sustained, or will participate in a program of community service . . . ."). The

court gave this factor moderate to substantial weight;

      (d)   Seven, N.J.S.A. 2C:44-1(b)(7) ("The defendant has no history of

prior delinquency or criminal activity or has led a law-abiding life for a

substantial period of time before the commission of the present offense . . . ."),

to which the court gave substantial weight in light of the absence of any criminal

convictions in A.F.'s record;

      (e)   Eight, N.J.S.A. 2C:44-1(b)(8) ("The defendant's conduct was the

result of circumstances unlikely to recur . . . ."), to which the court gave

moderate to substantial weight;




                                                                            A-2610-17
                                        9
      (f)   Nine, N.J.S.A. 2C:44-1(b)(9) ("The character and attitude of the

defendant indicate that [she] is unlikely to commit another offense . . . ."), to

which the court gave substantial weight;

      (g)   Ten, N.J.S.A. 2C:44-1(b)(10) ("The defendant is particularly likely

to respond affirmatively to probationary treatment . . . ."), to which the court

gave substantial weight. The court found A.F. followed recommendations in

therapy, had not tested positive for drugs or alcohol since the crash, and "has

come to grips with her addiction, has her depression in control and has bee n

active in ongoing community service, counseling and therapy[;]"

      (h)   Eleven, N.J.S.A. 2C:44-1(b)(11) ("The imprisonment of defendant

would entail excessive hardship to [herself] or [her] dependents . . . ."), to which

the court gave substantial weight. The court found A.F.'s imprisonment would

revictimize her children and reverse the progress she and they had achieved

since her arrest; and

      (i)   Twelve, N.J.S.A. 2C:44-1(b)(12) ("The willingness of the

defendant to cooperate with law enforcement authorities . . . ."), to which the

court gave substantial weight based on her non-negotiated plea to all charges.

      The court was clearly convinced that the mitigating factors substantially

outweighed the aggravating factors and that the interest of justice demanded that


                                                                              A-2610-17
                                        10
A.F. be sentenced to a term appropriate to crimes one degree lower than that of

which she was convicted. N.J.S.A. 2C:44-1(f)(2). She was, therefore, eligible

for a sentence applicable to third-degree crimes, with a presumption of a

custodial sentence of three to five years.

      The court also found that A.F.'s criminal conduct was the result of "a

maelstrom of engulfing" extraordinary and unanticipated circumstances and that

given her "character and condition," "imprisonment would be a serious injustice

which overrides the need to deter such conduct by others." See N.J.S.A. 2C:44-

1(d). As a result of these findings, the court concluded the presumption of

imprisonment for A.F.'s offenses had been overcome. This finding was based,

in part, on the court's finding that A.F. was an "idiosyncratic" defendant for

whom, in light of her recent history as a victim of domestic violence, her friend's

call for help was an "extraordinary circumstance."

      For second-degree aggravated assault of the officer, the court sentenced

A.F. to a five-year, non-custodial term of probation, which included a

requirement that she continue with mental health and substance abuse treatment.

The court merged the remaining assault charges relating to the police officer

into the second-degree aggravated assault conviction.         For second-degree

endangering the welfare of the injured child, the court sentenced A.F. to a five-


                                                                             A-2610-17
                                       11
year, non-custodial term of probation, to be served consecutive to the other

probationary term. The court merged the remaining counts of endangering the

welfare of a child into the second-degree endangering conviction related to the

injured child.     The court merged the second-degree aggravated assault

conviction relating to the child into the second-degree aggravated assault

conviction relating to the officer. 3

        N.J.S.A. 2C:44-1(f)(2) provides that

              [i]f the court does impose sentence pursuant to this
              paragraph, or if the court imposes a noncustodial or
              probationary sentence upon conviction for a crime of
              the first or second degree, such sentence shall not
              become final for [ten] days in order to permit the appeal
              of such sentence by the prosecution.

Rule 3:21-4(i) mirrors the statute by providing that "[i]n the event the court

imposes sentence pursuant to N.J.S.A. 2C:44-1(f)(2), such sentence shall not

become final until [ten] days after the date sentence was pronounced."

        In an apparent reference to N.J.S.A. 2C:44-1(f)(2) and Rule 3:21-4(i), the

court made the following statement at sentencing: "In accordance with Jarbath,4



3
    The court also sentenced A.F. on motor vehicle offenses not before the court.
4
  The court appears to be referring to the holding in State v. Jarbath, 114 N.J.
394 (1989), which it referenced earlier in the proceeding. That opinion concerns
N.J.S.A. 2C:44-1(f)(2) but does not address the ten-day appeal period.
                                                                            A-2610-17
                                        12
the State does have [ten] days which I will stay sentence until that is done (sic).

I fully expect that to be done in this case, most likely." The court did not explain

to A.F. the State's right to appeal her sentence during the ten-day statutory stay.

      A February 9, 2018 judgment of conviction memorializes A.F.'s sentence.

Despite the stay of sentence, A.F. reported to probation and began serving her

term on the day of sentencing.

      On February 14, 2018, the State filed a notice of appeal from the February

9, 2018 judgment of conviction. The notice of appeal does not mention the ten-

day stay of A.F.'s sentence. In fact, in response to the question on the notice of

appeal "[w]as bail granted or the sentence or disposition stayed?," the State

responded "No."

      Neither the court, A.F., nor the State took any action to implement Rule

2:9-3(c) after the notice of appeal was filed. That rule provides that

            execution of sentence shall be stayed pending appeal by
            the State pursuant to N.J.S.A. 2C:44-1[(f)](2). Whether
            the sentence is custodial or non-custodial, bail pursuant
            to R. 2:9-4 shall be established as appropriate under the
            circumstances. A defendant may elect to execute a
            sentence stayed by the State's appeal, but such election
            shall constitute a waiver of the right to challenge any
            sentence on the ground that execution has commenced.

            [R. 2:9-3(c).]



                                                                              A-2610-17
                                        13
      On February 16, 2018, the State filed an amended notice of appeal to

correct the service list.

      On February 28, 2018, the trial court sua sponte resentenced A.F. pursuant

to Rule 3:21-10(a) and (c). The court did not change its findings with respect to

aggravating and mitigating factors, its decision to sentence A.F. for crimes one

degree lower than those of which she was convicted, or its conclusion that the

presumption of incarceration had been overcome. The court sentenced A.F. to

concurrent five-year terms of non-custodial probation on both second-degree

aggravated assault convictions and on each of the three second-degree

endangering the welfare of a child convictions. The court then merged the third-

degree and fourth-degree assuault by auto convictions into the second-degree

aggravated assault conviction relating to the police officer victim. In effect, the

court resentenced A.F. to several concurrent five-year, non-custodial terms of

probation instead of the two consecutive terms in the original sentence.

      Although the court was aware the State had filed an appeal of A.F.'s

original sentence and acknowledged that A.F. had commenced serving that

sentence, it did not stay A.F.'s new sentence, mention N.J.S.A. 2C:44-1(f)(2),

Rules 3:21-4(i) or 2:9-3(c), or inform A.F. she could elect not to serve her new

sentence. During sentencing, the court stated that A.F. "must continue her


                                                                             A-2610-17
                                       14
present counseling until it's been successfully completed and comply with any

follow up and aftercare requirements; continue attendance at N.A. or N.A. or

equivalent organization meetings and report to probation with attendance

records; comply with all [Division of Child Protection & Permanency]

recommendations and[/]or requirements."

      On March 2, 2018, the court entered a judgment of conviction

memorializing the resentencing. While the judgment of conviction was signed

and filed on March 2, 2018, its first page is dated February 28, 2018. This

explains conflicting resentencing dates in the parties' subsequent filings.

      On March 5, 2018, the State filed an amended notice of appeal. The

amended notice of appeal indicates that the State is appealing from the February

9, 2018 judgment of conviction. Below the instruction to "explain briefly the

reason for amending the notice of appeal," the State responded that "[o]n

February 28, 2018, [the] trial court amended the sentence to the [two] five[-]year

probation terms to run concurrent (sic)." The State filed the March 2, 2018

judgment of conviction along with the amended notice of appeal.

      On March 14, 2018, the State filed a second amended notice of appeal

"correcting the defendant['s] name on notice of appeal." The second amended




                                                                              A-2610-17
                                       15
notice of appeal again indicates the State is appealing the Febraury 9, 2018

judgment of conviction, but mentions the February 28, 2018 resentencing.

        On April 2, 2018, A.F., with leave of court, filed a notice of cross-appeal

as if within time. The notice of cross-appeal indicates A.F. is cross-appealing

the February 9, 2018 judgment of conviction. The notice also states A.F. was

resentenced on March 2, 2018, as does A.F.'s case information statement.

        On April 12, 2018, the State filed a third amended notice of appeal

"[a]mending the sentence date from 2/9/18 to . . . 2/28/18."

        On May 11, 2018, A.F. filed an amended notice of cross-appeal "to correct

dates of sentencing and motion" to February 28, 2018.

        On May 29, 2018, A.F. filed a second amended notice of cross-appeal "to

correct missing party information."       This amended notice of cross-appeal

identifies the resentencing date as February 28, 2018.

        The State raises the following arguments.

              POINT [I]5

              THE COURT ERRED IN FINDING [A.F.] SHOULD
              BE SENTENCED TO A TERM FOR A CRIME ONE
              DEGREE LOWER AND IN SENTENCING [A.F.] TO
              A PROBATIONARY TERM BECAUSE [A.F. PLED]
              GUILTY   TO   CHARGES    CARRYING      A
              PRESUMPTION OF INCARCERATION AND

5
    We renumbered the parties' point headings for clarity.
                                                                             A-2610-17
                                        16
      THERE IS NO SERIOUS INJUSTICE                        IN
      SENTENCING  [A.F.] TO A TERM                         OF
      INCARCERATION.

      POINT [II]

      [A.F.]  SHOULD    BE    SENTENCED    TO
      CONSECUTIVE TERMS BECAUSE THE FACTS OF
      THIS CASE REPRESENT ESPECIALLY SUITABLE
      CIRCUMSTANCES FOR THE IMPOSITION OF
      CONSECUTIVE SENTENCES.

A.F. raises the following arguments in her cross-appeal:

      [POINT I]

      THE STATE'S SENTENCING APPEAL IS BARRED
      BY DOUBLE JEOPARDY.

      A.  THE STATE'S APPEAL IS BARRED BY
      DOUBLE JEOPARDY BECAUSE THE STATE DID
      NOT FILE A TIMELY APPEAL FROM THE
      RESENTENCING.

      B.  THE STATE'S APPEAL IS BARRED BY
      DOUBLE JEOPARDY BECAUSE [A.F.] BEGAN
      SERVING THE SENTENCE WITHOUT NOTICE OF
      HER RIGHT OF ELECTION UNDER R. 2:9-3(c).

      C.  [A.F.'S] APPEAL OF THE MOTION DENYING
      DISMISSAL OF THE SUPERSEDING INDICTMENT
      DOES NOT PRECLUDE HER DOUBLE-JEOPARDY
      CLAIM.

      POINT [II]

      THE SUPERSEDING INDICTMENT SHOULD BE
      DISMISSED BECAUSE IT WAS A VINDICTIVE

                                                                A-2610-17
                               17
      ACT THAT BLOCKED [A.F.] FROM DRUG COURT
      AND SUBJECTED HER TO AN ENHANCED
      SENTENCE UNDER THE NO EARLY RELEASE
      ACT.

      POINT [III]

      THE CHARGE OF SECOND-DEGREE ASSAULT
      ALLEGED IN COUNT [SEVEN] OF THE
      SUPERSEDING    INDICTMENT   MUST    BE
      DISMISSED BECAUSE THE STATE FAILED TO
      PRESENT SUFFICIENT EVIDENCE TO SUPPORT
      IT.

      POINT [IV]

      THE COURT PROPERLY FOUND, UNDER N.J.S.A.
      2C:44-1[(d)] AND 2C:44-1[(f)](2), THAT A
      PROBATIONARY TERM WAS WARRANTED.

In response to the cross-appeal, the State raises the following arguments:

      POINT I

      THE SUPERSEDING INDICTMENT SHOULD NOT
      BE DISMISSED BECAUSE THERE WAS NO
      PRESUMPTION OF VINDICTIVENESS, THERE
      WAS AN EXTENDED PERIOD OF TIME BETWEEN
      THE SUPERSEDING INDICTMENT AND TRIAL,
      AND [A.F.] WAS NOT BEING PUNISHED FOR
      EXERCISING A LEGAL "RIGHT" PROTECTED
      UNDER THE CONSTITUTION.

      POINT II

      THE CHARGE OF AGGRAVATED ASSAULT
      ALLEGED IN COUNT SEVEN OF THE
      SUPERSEDING INDICTMENT SHOULD NOT BE

                                                                    A-2610-17
                                18
            DISMISSED BECAUSE THE STATE PRESENTED A
            PRIMA FACIE CASE TO SUPPORT SUCH A
            CHARGE.

                                       II.

      We begin with A.F.'s argument that the State failed to perfect its appeal

of the March 2, 2018 judgment of conviction. "The right of the State to appeal

a probationary sentence imposed upon a defendant for a conviction of a first or

second degree crime . . . is purely statutory." State v. Watson, 183 N.J. Super.

481, 483 (App. Div. 1982). "Under the clear and explicit language of [N.J.S.A.

2C:44-1(f)(2)] the State has ten days within which to appeal from the imposition

of certain sentences." Ibid. "[T]he ten-day time requirement is jurisdictional

and must be complied with strictly."         Id. at 484.   Where a defendant is

resentenced, the ten-day period commences on resentencing. State v. Gould,

352 N.J. Super. 313, 318 (App. Div. 2002).

      The court resentenced A.F. on February 28, 2018 and entered the

judgment of conviction reflecting her new sentence on March 2, 2018. A.F.

argues that the State did not file an amended notice of appeal specifying that it

was appealing the resentencing until April 12, 2018, forty-three days after

February 28, 2018 and forty-one days after March 2, 2018. A.F. argues that the

only amended notice of appeal filed by the State within ten days of her


                                                                           A-2610-17
                                      19
resentencing was the March 5, 2018 amended notice of appeal, which indicates

that the State was appealing the February 9, 2018 judgment of conviction.

      We agree with A.F.'s argument that the February 28, 2018 resentencing

and March 2, 2018 judgment of conviction imposed a new sentence, triggering

a second ten-day period in which the State could file an appeal. We disagree,

however, with her contention that the March 5, 2018 amended notice of appeal

failed to perfect the State's appeal of the new sentence. While the March 5, 2018

amended notice of appeal indicates that the State "appeals to the Appellate

Division from a[n] . . . order entered on 02/09/2018[,]" it also states that the

reason for filing an amended notice of appeal is that the court amended A.F.'s

sentence on February 28, 2018. In addition, along with the amended notice of

appeal, the State filed a copy of the March 2, 2018 judgment of conviction

memorializing A.F.'s new sentence. The March 5, 2018 amended notice of

appeal sufficiently identified the State's intention to appeal A.F.'s new sen tence

as memorialized in the attached March 2, 2018 judgment of conviction. The

State appeal, therefore, was perfected in a timely manner.

                                       III.

      We are not persuaded by A.F.'s argument that the State's appeal is barred

by the constitutional protection against double jeopardy. The Fifth Amendment


                                                                             A-2610-17
                                       20
to the United States Constitution guarantees that "[n]o person shall be . . . subject

for the same offense to be twice put in jeopardy of life or limb . . . . " A similarly

worded provision in Article I, Paragraph 11 of the New Jersey Constitution

mirrors that protection. "There is no distinction in the protections afforded by

one provision as opposed to the other . . . ." State v. Schubert, 212 N.J. 295,

304 (2012); State v. Roth, 95 N.J. 334, 344 (1984).

      The protection "against multiple punishments may be implicated when a

state seeks an increase in a defendant's sentence on appeal." State v. Sanders,

107 N.J. 609, 618 (1987). The analysis of whether double jeopardy protections

have been violated in this context centers on a defendant's expectation of finality

in a sentencing decision and her knowing waiver of her protection against having

a sentence increased. Id. at 619; see also United States v. DiFrancesco, 449 U.S.

117, 136 (1980). Typically, finality interests arise after the "final judgment and

commencement of the sentence." State v. Veney, 327 N.J. Super. 458, 461 (App.

Div. 2000); see State v. Ryan, 86 N.J. 1, 10 (1981) ("[J]eopardy attaches as soon

as execution of the sentence commences."). If jeopardy attaches, it "prohibits

the increase of the term imposed in a discretionary sentence." Veney, 327 N.J.

Super. at 461 (quoting State v. Kirk, 243 N.J. Super. 636, 642 (App. Div. 1990)).




                                                                                A-2610-17
                                         21
      A.F. argues that her sentence became final when she commenced serving

probation on February 9, 2018 and, because she was not informed by the court

of her right under Rule 2:9-3(c) to choose not to serve her sentence after the

State filed its first notice of appeal, double jeopardy considerations bar

consideration of the State's appeal. A.F.'s argument is meritless.

      The Supreme Court has held, with respect to N.J.S.A. 2C:44-1(f)(2), that

            [a]s with the statute at issue in DiFranceso, the Code of
            Criminal Justice expressly provides for prosecutorial
            appeal of a lenient sentence. See N.J.S.A. 2C:44-
            1[(f)]2. Defendants are charged with notice of the
            terms of this provision. Moreover, the trial court
            explicitly advised defendants that their sentence would
            be stayed to permit the State to appeal.

            [Sanders, 107 N.J. at 620 (citing State v. Williams, 203
            N.J. Super. 513 (App. Div. 1985); State v. Giorgianni,
            189 N.J. Super. 220, 227 (App. Div. 1983)).]

      In State v. Evers, 368 N.J. Super. 159 (App. Div. 2004), we applied the

imputed knowledge standard announced in Sanders to Rule 2:9-3(c). In that

case, the defendant pleaded guilty to a second-degree offense, which the

sentencing court downgraded to the third-degree range for sentencing pursuant

to N.J.S.A. 2C:44-1(f)(2). Id. at 162-63. The court also concluded that the

defendant's imprisonment would constitute a serious injustice under N.J.S.A.

2C:44-1(d) and sentenced him to a probationary term. Id. at 163.


                                                                        A-2610-17
                                      22
      The State appealed the sentence within ten days pursuant to N.J.S.A.

2C:44-1(f)(2). Ibid. It did not, however, move for a stay pursuant to Rule 2:9-

3(c) for several months, during which the defendant began serving the sentence.

Id. at 169.6 The Supreme Court reversed the defendant's sentence, remanding

the matter for resentencing. Id. at 167. On remand, the court sentenced the

defendant to a custodial term. Ibid.

      On appeal to this court from the sentence imposed on remand, the

defendant argued that the new sentence was barred by double jeopardy

protections because he served forty-seven days of the original sentence before a

hearing was held under Rule 2:9-3(c). Ibid. We rejected his contentions.

      We held that where a trial court imposes on a conviction for a first- or

second-degree crime a sentence appropriate for a crime one degree lower than

the conviction or if it imposes a noncustodial or probationary term, the sentence

does not become final until ten days after the sentencing decision is rendered.

Id. at 168. We explained, that "[n]ot only did the State's appeal preclude the

sentence from becoming final within ten days . . . , but it also effected a


6
   In Evers, we refer to Rule 2:9-3(d). An amendment to the rule effective
September 1, 2004, after we issued our decision in Evers, deleted subparagraph
(a) of the rule and redesignated subparagraph (d) as subparagraph (c). All of
our references to Evers, including quotations from the opinion, have been
modified to comport with the Rule's current subparagraph designation.
                                                                           A-2610-17
                                       23
mandatory stay of the sentence under Rule 2:9-3[(c)]."         Ibid. The "initial

sentence was not final during the ten-day period following its imposition,

N.J.S.A. 2C:44-1[(f)](2) [and] it lacked finality after the ten-day period because

of the Rule 2:9-3[(c)] stay. Because a final sentence never became effective,

double jeopardy never attached." Id. at 169.

      We rejected the defendant's argument that the State's delay in seeking a

stay and his commencement of sentence demonstrated his belief that the

sentence was final. We held that under the holding in Sanders, the "[d]efendant

was charged with notice of the stay and had no reasonable expectation of

finality" and that "[w]e find additional authority for this determination in the

last sentence of Rule 2:9-3[(c)]," which provides that a defendant who elects to

serve his sentence after the State has filed an appeal waives his double jeopardy

protection. Ibid. We did not conclude that the trial court, or any other party,

was obligated to inform the defendant of the mandatory stay of his sentence.

      A.F. commenced her probationary term on the day of her initial

sentencing.   At the first sentencing hearing, the court stated, albeit in an

imprecise fashion, that it was staying the sentence for ten days. In addition, A.F.

is charged with knowledge of N.J.S.A. 2C:44-1(f)(2). She elected to report to

probation authorities immediately after sentencing to begin her sentence.


                                                                             A-2610-17
                                       24
      Five days after the initial sentencing, the State filed a notice of appeal

challenging A.F.'s sentence. Under our holding in Evers, A.F. was charged with

knowledge of Rule 2:9-3(c) and its provision alerting her to the waiver of her

double jeopardy protection if she served her sentence during the pendency of

the State's appeal. Neither A.F. nor her counsel applied to the court to stay the

continued service of her sentence.

      Two weeks later, the court resentenced defendant. A.F., charged with

knowledge of the statutory stay, continued to serve her sentence, even after the

State filed its March 5, 2018 amended notice of appeal. We are not persuaded

by A.F.'s argument that at the resentencing, the trial court effectively directed

her to continue serving her probationary sentence. The court's reference to A.F.

continuing with therapy and other conditions of probation is merely a reiteration

of the terms of her sentence, not an order denying her right to elect not to serve

her sentence while the of State's appeal is pending under Rule 2:9-3.7


7
   A.F.'s reliance on our holding in Williams is misplaced. To the extent that
Williams stands for the proposition that the sentencing court is obligated to
inform a defendant of her right to elect not to serve her sentence during the
pendency of the State's appeal, it has been abrogated by the Supreme Court's
holding in Sanders and our application of that holding in Evers. We do not
consider ourselves bound by the dicta in State v. Thomas, 459 N.J. Super. 426,
434 (App. Div. 2019), suggesting that the State must move for a stay of a
probationary sentence pursuant to Rule 2:9-3(c) in order to seek a harsher


                                                                            A-2610-17
                                       25
      For sake of completeness, we also conclude A.F. did not waive her

expectation in the finality of her sentence by filing a cross-appeal. A defendant

who appeals a conviction cannot claim a "legitimate expectation of finality" in

the sentence she received.     State v. Rodriguez, 97 N.J. 263, 271 (1984).

However, it is "[w]hat was sought by the appeal [that] defines what constitutes

a legitimate expectation of finality." State v. Haliski, 140 N.J. 1, 23 (1995).

      A.F.'s cross-appeal seeks dismissal of the superseding indictment or, in

the alternative, one of the second-degree aggravated assault counts. If she were

to prevail on her cross-appeal, A.F. could not expect to receive a sentence

different from the five-year, non-custodial probationary term imposed on the

five second-degree counts of the original indictment. With downgraded, non-

custodial, and concurrent sentences on all five of the second-degree counts in

the superseding indictment, A.F. already received every legal benefit she could

expect with respect to the sentencing on those counts. If successful on appeal,

she will be liable for either three or four second-degree counts, rather than five.

Having already received every legal benefit available for sentencing on those




sentence on appeal. See Jamouneau v. Div. of Tax Appeals, 2 N.J. 325, 332
(1949) (holding that dictum is a statement by a court "not necessary to the
decision being made[,]" which is entitled to due consideration but is not binding
precedent).
                                                                             A-2610-17
                                       26
three or four counts, to which she pled guilty, she could not expect to have her

sentence reduced. Thus, this is not a case where the "defendant had to be aware

that if he succeeded in setting aside his conviction on appeal [he could] again

[be] convicted after a retrial, [and] he could receive a longer sentence upon

resentencing." State v. Baker, 270 N.J. Super. 55, 77 (App. Div. 1994).

                                      IV.

      We turn to A.F.'s cross-appeal of the June 23, 2017 order denying her

motion to dismiss the superseding indictment or, alternatively, count seven of

the superseding indictment. It is the grand jury's responsibility to "determine

whether the State has established a prima facie case that a crime has been

committed and that the accused has committed it." State v. Hogan, 144 N.J.

216, 227 (1996). "At the grand jury stage, the State is not required to present

enough evidence to sustain a conviction." State v. Feliciano, 224 N.J. 351, 380

(2016). Our Supreme Court has explained, "[t]he grand jury 'is an accusative

rather than an adjudicative body,' whose task is to 'assess whether there is

adequate basis for bringing a criminal charge.'" State v. Saavedra, 222 N.J. 39,

56 (2015) (quoting Hogan, 144 N.J. at 229-30). "A trial court deciding a motion

to dismiss an indictment determines 'whether, viewing the evidence and the

rational inferences drawn from that evidence in the light most favorable to the


                                                                          A-2610-17
                                      27
State, a grand jury could reasonably believe that a crime occurred and that the

defendant committed it.'" Id. at 56-57 (quoting State v. Morrison, 188 N.J. 2,

13 (2006)).

      An indictment is presumed valid and should be disturbed only on the

"clearest and plainest ground." State v. Perry, 124 N.J. 128, 168 (1992) (quoting

State v. N.J. Trade Waste Ass'n, 96 N.J. 8, 18-19 (1984)). An indictment may

be dismissed if it is "manifestly deficient or palpably defective." Hogan, 144

N.J. at 229. We review a trial court's decision on a motion to dismiss an

indictment for abuse of discretion. Saavedra, 222 N.J. at 55. "A trial court's

exercise of discretionary power will not be disturbed on appeal 'unless it has

been clearly abused.'" Id. at 55-56 (quoting State v. Warmbrun, 277 N.J. Super.

51, 60 (App. Div. 1994)). If the trial court's decision is based on a misconception

of the law, however, we owe that decision no deference. State v. Lyons, 417

N.J. Super. 251, 258 (App. Div. 2010).

      We agree with the trial court's conclusion that A.F. did not establish that

the State obtained the superseding indictment in retaliation for her attempt to

negotiate a plea agreement outside the strictures of drug court. In the pretrial

setting, a presumption of vindictiveness does not apply. See State v. Long, 119

N.J. 439, 465-67 (1990). Although there is an opportunity for prosecutorial


                                                                             A-2610-17
                                       28
vindictiveness, it is insufficient to justify a presumption with respect to the

addition or subtraction of charges in the pretrial stage. State v. Gomez, 341 N.J.

Super. 560, 576 (App. Div. 2001). "Trial preparation or continued investigation

may well lead the prosecutor to the reasonable conclusion that additional or

substituted charges are appropriate." Id. at 575.

      In addition, the prosecutor may consider the penal implications of the

charging decision when deciding whether to seek additional, more serious

charges in a superseding indictment. Id. at 577. For example, we have found

no vindictiveness where a prosecutor, aware that a defendant was granted post-

conviction relief vacating a prior conviction and, as a result, would no longer

face the presumption of incarceration on pending charges, sought a superseding

indictment with a more serious charge supported by additional evidence. Id. at

577-78.

      There is ample support in the record for the trial court's determination that

A.F. failed to establish vindictiveness. After A.F. rejected the State's plea offer,

the State discovered the police officer victim's injuries were more serious than

previously known and had ended his law enforcement career. In addition, the

victim expressed his adamant opposition to A.F.'s admission to drug court.

These are valid reasons for the prosecutor to seek a superseding i ndictment


                                                                              A-2610-17
                                        29
based on new evidence charging A.F. with a more serious crime. Although the

prosecutor did not seek an additional charge relating to A.F.'s injured child, the

grand jurors raised the question of whether she could be charged with second-

degree aggravated assault for his injuries and approved the charge.

      Nor are we persuaded by A.F.'s argument that the grand jury was

presented with insufficient evidence to support the second-degree aggravated

assault charge relating to her child. 8 In order to sustain a charge of second-

degree aggravated assault the State must present to the grand jury evidence, with

the benefit of reasonable inferences derived therefrom, that: (1) defendant

purposely attempted to cause serious bodily injury; or (2) caused serious bodily

injury purposely, or knowingly; or (3) caused serious bodily injury recklessly

under circumstances manifesting an extreme indifference to the value of human

life. N.J.S.A. 2C:12-1(b)(1); State v. McAllister, 221 N.J. Super. 355 (App.

Div. 1986).

      Recklessly under circumstances manifesting an extreme indifference to

the value of human life is distinct from mere recklessness. Under the former

there is a probability of injury while under the latter there is a possibility. State


8
   Although A.F. challenged both second-degree aggravated assault counts
before the trial court, she appeals only the denial of her motion to dismiss the
charge relating to her child for sufficiency of evidence.
                                                                              A-2610-17
                                        30
v. Pigueiras, 344 N.J. Super. 297, 316 (App. Div. 2001). Extreme indifference

to human life is conduct that indicates that life does not matter, or that involves

a pronounced, unusual, or violent failure to accord any importance or value to

human life. State v. Farrell, 250 N.J. Super. 386, 390-91 (App. Div. 1991). The

difference in degree of probability is found in the circumstances surrounding the

occurrence, not in the defendant's evaluation of those circumstances. State v.

Curtis, 195 N.J. Super. 354, 364-65 (App. Div. 1984); Pigueiras, 344 N.J. Super.

at 312-13, 316.

      Serious bodily injury is one which subjects the victim to a substantial risk

of death, State v. Turner, 246 N.J. Super. 22, 27-8 (App. Div. 1991), or where

such injury causes "serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ." State v. Norman,

405 N.J. Super. 149, 160 (App. Div. 2009).

      The grand jury heard testimony that A.F., aware she had been drinking

alcohol and taking prescription medications, put her three children into her car

without child safety seats to rush to the scene of an ongoing domestic violence

incident. The grand jury was presented with evidence that A.F.'s blood alcohol

content was more than twice the legal limit to operate a car and that she

heedlessly ignored a stop sign, crashing into another vehicle. The violent nature


                                                                             A-2610-17
                                       31
of the crash was readily inferable from the evidence of the injuries suffered by

the two victims and the officer's description of the wrecked state of the vehicles

after the crash. There was sufficient evidence from which the jury could infer

A.F. acted recklessly under circumstances manifesting an extreme indifference

to the value of the life of her children and the motoring public.

      In addition, the grand jury heard testimony describing her son's internal

injuries, which required the six-year-old's hospitalization.        That evidence

included the testimony of the officer who witnessed the child in the aftermath

of the crash experiencing severe abdominal pain that required emergency

medical attention. The jury could reasonably infer from that evidence that the

child suffered a serious bodily injury because of A.F.'s actions.

                                       V.

      Finally, we address the State's appeal of A.F.'s sentence. Our review of a

sentencing decision is limited. State v. Miller, 205 N.J. 109, 127 (2011). "In

general, a trial court should identify the relevant aggravating and mitigating

factors, determine which factors are supported by a preponderance of evidence,

balance the relevant factors, and explain how it arrives at the appropriate

sentence." State v. O'Donnell, 117 N.J. 210, 215 (1989). We must affirm a

sentence


                                                                            A-2610-17
                                       32
            unless (1) the sentencing guidelines were violated; (2)
            the aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting Roth, 95 N.J. at 364-65).]

      Our sentencing statutes apply a presumption of imprisonment to persons

convicted of a first- or second-degree crime, N.J.S.A. 2C:44-1(d), and a

presumption of non-imprisonment to a person convicted of a third- or fourth-

degree crime who is a first-time offender, with exceptions not applicable here.

N.J.S.A. 2C:44-1(e). In addition, as explained above,

            [i]n cases of convictions for crimes of the first and
            second degree where the court is clearly convinced that
            the mitigating factors substantially outweigh the
            aggravating factors and where the interest of justice
            demands, the court may sentence the defendant to a
            term appropriate to a crime of one degree lower than
            that of the crime for which he was convicted.

            [N.J.S.A. 2C:44-1(f)(2).]

      When a court sentences a defendant to a term appropriate to a crime one

degree lower than that of which she was convicted, the presumption of

incarceration attached to the original degree of the crime applies. State v. Nance

228 N.J. 378, 398-99 n.4 (2017). However, the presumption of imprisonment

                                                                            A-2610-17
                                        33
for a second-degree crime may be overcome where, "having regard to the

character and condition of the defendant," the court concludes that her

"imprisonment would be a serious injustice which overrides the need to deter

such conduct by others." See N.J.S.A. 2C:44-1(d).

      The State challenges both the trial court's decision to sentence A.F. to a

term appropriate for crimes one degree lower than that of which she was

convicted and its conclusion that the presumption of incarceration attached to

her second-degree convictions was overcome.

            [I]n sentencing under [N.J.S.A. 2C:44-1(f)(2)], a court
            must apply the basic principles that are applicable to all
            sentencing decisions under the Code. It is therefore,
            paramount that the sentence reflect the Legislature's
            intention that the severity of the crime now be the most
            single important factor in the sentencing process. The
            focus on the offense rather than the offender is
            inexorable in formulating a sentence. The paramount
            reason we focus on the severity of the crime is to assure
            the protection of the public and the deterrence of others.

            [State v. Megargel, 143 N.J. 484, 500 (1996).]

"In evaluating the severity of the crime, the trial court must consider the nature

of and the relevant circumstances pertaining to the offense. Every offense arises

in different factual circumstances." Ibid.

      In addition, "facts personal to the defendant may be considered in the

sentencing process." Id. at 501.

                                                                            A-2610-17
                                       34
            Courts should consider a defendant's role in the incident
            to determine the need to deter him from further crimes
            and the corresponding need to protect the public from
            him. Was the defendant the mastermind, a loyal
            follower, an accomplice whose shared intent is
            problematic, or an individual who is mentally incapable
            of forming the necessary criminal intent?

            [Ibid.]

"Deterrence is the key to the proper understanding of protecting the public."

Ibid. (citing In re C.A.H., 89 N.J. 326, 334 (1982)). "[D]emands for deterrence

are strengthened in direct proportion to the gravity and harmlessness of the

offense and deliberateness of the offender."       Ibid. (alteration in original)

(quoting In re C.A.H., 89 N.J. at 337).

      "The decision to downgrade a defendant's sentence 'in the interest of

justice' should be limited to those circumstances in which [a] defendant can

provide 'compelling' reasons for the downgrade." Id. at 501-502 (citing State v.

Jones, 197 N.J. Super. 604, 607 (App. Div. 1984)). These reasons must be "in

addition to, and separate from," the mitigating factors that substantially

outweigh the aggravating factors. Id. at 505.

      "The standard for overcoming the presumption of imprisonment is distinct

from that for downgrading an offense. Moreover, the reasons offered to dispel

the presumption of imprisonment must be even more compelling than those that


                                                                           A-2610-17
                                      35
might warrant downgrading an offense." State v. Evers, 175 N.J. 355, 389

(2003) (citing Megargel, 143 N.J. at 498-502). "In permitting consideration of

'the character and condition of the defendant' in determining whether

imprisonment would be a 'serious injustice,' the Code left 'a residuum of power

in the sentencing court not to imprison in those few cases where it would be

entirely inappropriate to do so.'" Id. at 389 (quoting Roth, 95 N.J. at 358

(internal quotation marks omitted)).

      "[T]his residuum of power may be legitimately exercised in those 'truly

extraordinary and unanticipated' cases where the 'human cost' of punishing a

particular defendant to deter others from committing his offense would be 'too

great.'"   Ibid. (quoting State v. Rivera, 124 N.J. 122, 125 (1991) (internal

quotation marks omitted) and Roth, 95 N.J. at 358 (internal quotation marks

omitted)). As the Court explained,

             Conceptually, this determination is very close to,
             perhaps indistinguishable from, the determination that
             "extreme mitigating factors" outweigh any aggravating
             factors.    However, the standard for invalidating
             sentences because of a "serious injustice" is extremely
             narrow: it should be applied only under circumstances
             that are "truly extraordinary and unanticipated." This
             court has rarely found such "extraordinary and
             unanticipated" sentences.

             [Jarbath, 114 N.J. at 406-07 (citing Roth, 95 N.J. at 355,
             358).]

                                                                          A-2610-17
                                        36
      For example, the presumption of incarceration was found to be overcome

where a mentally retarded and psychotic woman whose condition "prevented her

from really understand[ing] at all what she did wrong, or how it happened"

accidentally killed an infant, resulting in a manslaughter conviction. Id. at 405.

In State v. E.R., 273 N.J. Super. 262, 272 (App. Div. 1994), we found that the

presumption of incarceration was overcome "based on the fact that defendant

was suffering from HIV neuropathy, severe anemia, and leukopenia" and had

only six months to live.

      Having carefully reviewed the record, we find no basis to reverse the trial

court's determination that A.F.'s crimes fall into the narrow category of offenses

that qualify for a reduction in degree for sentencing purposes and for which the

presumption of incarceration has been overcome. The record establishes that

A.F. suffered profound effects as the result of the near-fatal beating she endured

at the hands of her then boyfriend shortly before the events resulting in her

criminal acts. She was hospitalized for an extended period with a severe head

injury, which left her with lasting symptoms and exacerbated her existing

depression and alcohol addiction. The sentencing judge, who also presided at

the trial of A.F.'s assailant, acknowledged that the impact of the assault on A.F.

went unrecognized prior to the crash. She was provided no services to assist

                                                                            A-2610-17
                                       37
with the management of the emotional and physical consequences of the assault

and its impact on her existing conditions.

      A.F.'s mental state, fragile in the aftermath of the assault, likely was the

cause of her poor judgment on the night that her friend called for help with an

ongoing domestic violence incident. This was an extraordinary circumstance

for A.F. There can be no doubt that A.F. made a series of decisions that created

an intolerable risk of harm to her children and the motoring public, including

the police officer she seriously injured: (1) to personally intervene in a domestic

violence incident instead of calling police to assist her friend; (2) to drive while

intoxicated and under the influence of medication; (3) to put her young children

in the car without safety seats; and (4) to disregard a stop sign. Those decisions,

however, can be traced directly to the untreated consequences of A.F. having

nearly been murdered in a horrific domestic violence assault a few months prior

to the crash.

      The record also establishes that immediately after the crash, A.F. enrolled

in treatment for her substance abuse and mental health issues. As of sentencing,

she had maintained sobriety, regained custody of her children, and meaningfully

engaged in community service and public speaking addressing domestic

violence. The record supports the trial court's conclusion that A.F. is highly


                                                                              A-2610-17
                                        38
unlikely to reoffend and that her crimes were the result of a maelstrom of

extraordinary and unanticipated circumstances.

      In reaching this conclusion, we in no way intend to diminish the

significant physical, emotional, and economic injuries A.F. caused the police

officer victim of her crimes. He suffered fractures and other physical injures

that ended his law enforcement career, affected his relationship with his family,

and imposed economic hardship on him and his family. In addition, A.F. caused

her six-year-old child internal injuries that required hospitalization. We are

satisfied, however, that the complex and unique circumstances surrounding

A.F.'s criminal acts warrant the trial court's sentencing decisions.

      Finally, we have considered the State's arguments with respect to the

concurrent sentences, and the factual basis for the trial court's findings regarding

aggravating and mitigating factors, and conclude they are without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      The sentence imposed on A.F. in the March 2, 2018 judgment of

conviction and the June 23, 2017 order of the Law Division are affirmed.

      Affirmed.




                                                                              A-2610-17
                                        39